Case 4:18-cv-00442-ALM-CMC Document 212 Filed 10/23/20 Page 1 of 1 PageID #: 9940




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      ED BUTOWSKY,                                    §
                                                      §
             Plaintiff,                               §
      V.                                              §          CASE NO. 4:18-cv-00442-ALM
                                                      §
      DAVID FOLKENFLIK; NPR, INC.;                    §
      EDITH CHAPIN; LESLIE COOK; and                  §
      PALLAVI GOGOI,                                  §
                                                      §
                                                      §
             Defendants.                              §



               ORDER GRANTING THE PARTIES’ JOINT UNOPPOSED MOTION
                         TO UNSEAL CERTAIN DOCUMENTS
 .

            On this day, the Court considered the Parties’ Joint Unopposed Motion to Unseal Certain

     Documents (Dkt. #211) filed by Plaintiff Ed Butowsky and Defendants David Folkenflik,

     National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi in the

     above-captioned cause. After due consideration, the Court finds that good cause exists to

     grant the Parties’ Motion.

            Accordingly, it is hereby ORDERED that the Parties’ Motion is GRANTED. The

     Clerk of this Court is directed to unseal docket entries 85, 105, and 199.

            SIGNED this 23rd day of October, 2020.




                                                          ____________________________________
                                                          CAROLINE M. CRAVEN
                                                          UNITED STATES MAGISTRATE JUDGE



     ORDER GRANTING THE PARTIES’ JOINT MOTION TO UNSEAL                                     PAGE 1
